GILBERTO HINOJOSA,
Justice, concurring.
I concur only in the result because I believe the serious constitutional challenges raised by appellant to the determinate sentencing statute are not yet ripe. At this stage, appellant is still under the auspices of the Texas Youth Commission (TYC) and I believe under the facts of this case his current detention is proper. Nevertheless, appellant’s arguments attacking the constitutionality of determinate sentencing deserve further discussion.
Appellant’s sixth and seventh points of error claim that the determinate sentencing statute is unconstitutional because it violates the due process clauses of the United States and Texas Constitutions because it provides no guidelines to the grand jury in determining whether or not to approve the petition, allows the state to proceed with*256out a sworn complaint, and fails to provide the juvenile with adequate notice of approval by the grand jury of the State’s petition. By its seventh point of error, appellant further claims that the statute violates the Texas Constitution by failing to provide a right to an indictment before convicting an individual of a felony. By his eighth and ninth points of error, appellant complains that the determinate sentencing statute violates the equal protection clause of the United States and Texas Constitutions because it allows arbitrary prosecutions, it treats offenders under 15 years of age without adequate safeguards, and it allows discriminatory treatment of offenders under 15 years of age. By points ten and eleven, appellant alleges that the trial court erred in allowing the case to proceed to its dispositional stage using the determinate sentencing scheme because it violates the United States and Texas Constitutions because it allows a person to serve time in the penitentiary without ever having been convicted of an offense, it denies the appellant bail, it delegates an executive function of commutation of sentence to the judiciary, it denies effective assistance of counsel, and violates the double jeopardy clause because it allows two punishments for the same offense.
By way of background, the determinate sentencing law, passed by the legislature in 1987, provides that juveniles who have been adjudicated delinquent for one of six serious, violent offenses may receive a determinate sentence of as long as thirty years.1 The first portion of the sentence is served in a facility operated by the TYC. If the juvenile has not been released by the Commission by the time he becomes 18, the juvenile may then be transferred to the Texas Department of Corrections for the balance of the sentence. After the delinquent has been transferred to TDCJID, he becomes subject to the parole laws for adult offenders. The purpose of determinate sentencing is to provide a method to respond to violent criminal offenders who are younger than the minimum transfer age of fifteen. The purpose for enactment was as an alternative to changing nothing in the juvenile system in the face of public perception that juvenile crime is on the increase or decreasing the transfer age to allow younger offenders to be sentenced to TDCJID. While I believe the purpose of the act is admirable, the law does not afford the juvenile due process and equal protection allowed an adult offender.
The first problem I see is that the statute, as written, allows the juvenile to be incarcerated in the TDCJID without ever having been indicted for or convicted of a felony, but only adjudicated a delinquent.
The Texas Constitution provides that no person shall be held to answer for a criminal offense, unless on an indictment of a grand jury. Tex. Const. Art. I § 10 (Vernon 1984). The Code of Criminal Procedure details the requisites and certainty required to indict an individual. Tex.Code Crim.Proc.Ann. art. 21.02 (Vernon 1989). An indictment should state everything that needs to be proven. Tex.Code Crim.Proc. Ann. art. 21.03 (Vernon 1989). The certainty required in an indictment must be sufficient to enable the accused to plead the judgment that may be given upon it in bar of any prosecution for the same offense. Tex.Code Crim.Proc.Ann. art. 21.04 (Vernon 1989).
On the other hand, the requisites for the petition in a case in which the determinate sentencing law is to be applied include a statement in a petition with reasonable particularity the time, place, and manner of the acts alleged and the penal law or standard of conduct allegedly violated by the acts. If the petition includes the violation of certain provisions of the Penal Code, it may be referred to the grand jury.2 The grand jury then has the power to investi*257gate the facts and circumstances relating to a petition submitted as it has to investigate other criminal activity. Tex.Fam. Code Ann. § 53.045 (Vernon Supp.1992). The determinate sentencing statute, as written, does not state what factual basis should be examined before the case is presented to the grand jury. It is by petition which is not required to be sworn or based on any sort of sworn complaint. The formal requisites of an indictment are not required. At the point of transfer, the juvenile is being subjected to severe penalties without the accompanying procedural safeguards. In the event the delinquent is transferred, he is transferred never having been convicted of a felony offense.3
Appellant has not yet been transferred to prison. The current law provides that an individual has the right to directly appeal the trial court’s decision to transfer the delinquent. Tex.Fam.Code Ann. § 56.-01(c)(2) (Vernon Supp.1992). Therefore, any claim becomes ripe only when the delinquent is subject to unequal treatment. I believe that allowing an individual to be incarcerated in the TDCJID for up to thirty years, having never been indicted for or convicted of a crime, contravenes of both the United States and Texas Constitutions.
I also see potential constitutional violations in allowing the trial judge sole discretion at the transfer stage of the case. The jury in this case has indicated by its verdict that this individual has engaged in delinquent conduct, namely, murder. The jury has further determined that he should be committed to TYC with transfer to TDCJID for a term not to exceed thirty years. The law as currently written allows the trial judge to use his sole discretion in determining if the delinquent should be transferred to prison or if the delinquent has successfully completed his sentence. Under the Family Code, an appeal from the transfer ruling of the trial court does not suspend the order of the juvenile court, nor does it release the child from the custody of the court, unless the juvenile court so orders. Tex.Fam.Code Ann. § 56.01(g) (Vernon 1986). That, in essence, means that the delinquent may be transferred to TDCJID pending the outcome of an appeal. I see problems with what appears to be fairly unbridled discretion in the transfer. First, the jury has already spoken with regard to the sentence. Unlike a parole situation, the juvenile is virtually at the whim of the single judge at the transfer hearing. Second, I see problems in allowing the juvenile court to act, in essence, in an executive role, by allowing the court to “commute” the sentence if it so desires. The law as it stands now gives too much discretion to the trial courts in areas which have been traditionally left to the jury, the parole board, and the governor.
In sum, I believe that the appellant has, to date, been afforded all he is entitled to by law. If his points were raised in an appeal from a transfer hearing, I think a different result would be in order.

. Dawson, The Third Justice System: The New Juvenile Criminal System of Determinate Sentencing for the Youthful Violent Offender in Texas, 19 St. Mary’s L.J. 943 (1988).


. Violations of the following sections of the Penal Code may be referred: Sections 19.02 (murder), 19.03 (capital murder), 20.04 (aggravated kidnapping), 22.021 (aggravated sexual assault), 22.03 (deadly assault on a law enforcement, corrections officer, or court participant); or 15.01 (criminal attempt), if the offense was an offense under section 19.03 (capital murder).


. An order of adjudication or disposition in a proceeding under this title is not a conviction of crime, and does not impose any civil disability ordinarily resulting from a conviction or operate to disqualify the child in any civil service application or appointment. Tex.Fam.Code Ann. § 51.13(a) (Tex.1986).